          Case 1:19-cv-03814-RBW Document 9 Filed 02/18/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JEREMY OLSEN,
        Plaintiff,
        v.                                          Case No. 1:19-cv-03814



 ALEX AZAR, in his capacity as Secretary of
 the United States Department of Health and
 Human Services,
        Defendant.




                                    PROOF OF SERVICE

       In compliance with Federal Rule of Civil Procedure 4(l)(1), Plaintiff hereby files the

Affidavit of Service by Mail providing proof of service on Alex Azar, in his capacity as Secretary

of the United States Department of Health and Human Services, by serving the United States

Attorney General on January 23, 2020, the Department of Health and Human Services on January

16, 2020, and the United States Attorney General on January 17, 2020, attached as Exhibit A.
         Case 1:19-cv-03814-RBW Document 9 Filed 02/18/20 Page 2 of 2



Dated: February 18, 2020                 Respectfully submitted,

                                         /s/ Jeffrey Blumenfeld
                                         D.C. Bar No. 181768
                                         LOWENSTEIN SANDLER LLP
                                         2200 Pennsylvania Avenue, NW
                                         Washington, DC 20037
                                         Telephone: (202) 753-3800
                                         Facsimile: (202) 753-3838
                                         jblumenfeld@lowenstein.com

                                         Attorneys for Plaintiff

                                         Of Counsel, Admitted Pro Hac Vice

                                         PARRISH LAW OFFICES
                                         James C. Pistorino
                                         788 Washington Road
                                         Pittsburgh, PA 15228
                                         Telephone: (412) 561-6250
                                         Facsimile: (412) 561-6253
                                         james@dparrishlaw.com
                                         Attorneys for Plaintiff
